DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 6, 8-11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCHER (US 10,199,833) in view of WILKERSON (US 2010/0257529) and further in view of VELEZ (US 2010/0087961).
	Regarding claim 1, BUCHER discloses a power supply comprising:
 	a first power source (102, Fig. 1; 202, Fig. 2) for providing electrical current to a first power output terminal (at 152, Fig. 1) and to a second power output terminal (at 136, Fig. 1); 
 	a second power source (112) having a voltage level lower than the first power source (col 2, ll. 53-57; col 11, ll. 22-26); and 
 	a control circuit configured to 
 	measure a load current supplied to the second power output terminal (col 4, ll. 18-24),
 	compare the measured load current to a threshold (col 5, ll. 47-55; col 9, l. 63 – col 10, l. 14; col 18, ll. 58-67),
 	responsive to detecting the measured load current being higher than the threshold, connect the second power source to the second power output terminal to provide electrical current thereto (col 4, ll. 8-15; col 5, l. 55 – col 6, l. 30), and
 	disconnect the second power source from the second power output terminal responsive to detecting the measured load current being below the threshold (col 4, ll. 8-15; col 5, l. 55 – col 6, l. 30: as the second power source compensates for the power/current demand at the second power output terminal 136 as needed, this would imply the disconnection of the second power source 
 	BUCHER fails to disclose responsive to receiving an external control signal indicating an expected peak load current usage, connect the second power source to the second power output terminal to provide electrical current thereto.
 	WILKERSON discloses responsive to receiving an external control signal (via 303, Figures 3-6) indicating an expected peak load current usage (¶ 0012), connect the second power source (108) to the second power output terminal (e.g., output at S4 or S5, Fig. 4) to provide electrical current thereto (¶ 0011, 0013, 0016, 0019).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include connecting the second power source responsive to receiving an external control in order to ensure sufficient power/energy for a task (WILKERSON, ¶ 0014, 0019).
	BUCHER fails to disclose prohibiting the first power source from supplying electrical current to the second power output terminal when the measured load current is higher than the threshold.
 	VELEZ discloses prohibiting the first power source (402, Fig. 4) from supplying electrical current to the second power output terminal (416) when the measured load current (measured at 414) is higher than the threshold (¶ 0052-0054: switch 412 is closed when the current reaches a threshold, wherein the second power source 406 will provide power to the output terminal 416, and the first power source is prohibited from providing power by the diode 410).

 	Regarding claim 2, BUCHER discloses the control circuit is further configured to connect the second power source to the second power output terminal to continuously provide electrical current thereto for at least predetermined period of time after detecting the measured load current being higher than the threshold (“predetermined period of time” may be, e.g., based on sensing intervals as disclosed in col 4, ll. 30-46; or may be defined by the predetermined window disclosed in col 5, l. 66 – col 6, l. 15).
	Regarding claim 6, BUCHER discloses a voltage level of the first power source is at least twice the voltage level of the second power source (col 2, ll. 53-57; col 11, ll. 22-26).
	Regarding claim 8, BUCHER discloses the control circuit includes a current detector configured to measure the load current supplied to the second power output terminal (col 2, ll. 58-63; col 4, ll. 18-24), a level detector configured to compare the measured load current to the threshold (col 4, ll. 58-66; col 18, ll. 58-67), and a power source selector configured to selectively connect the second power source to the second power output terminal to provide electrical current thereto (col 3, ll. 47-59; col 4, ll. 4-15).
	Regarding claim 9, BUCHER discloses a power converter circuit configured to convert a first voltage supplied by the first power source to a second voltage, wherein the second voltage is less than a third voltage supplied by the second power source (col 4, ll. 4-15; col 5, ll. 10-29). 
	Regarding claim 10, BUCHER discloses a method for supplying power, comprising 

 	measuring, with a control circuit, a load current supplied to the second power output terminal (col 4, ll. 18-24); 
 	comparing the measured load current to a threshold with the control circuit (col 5, ll. 47-55; col 9, l. 63 – col 10, l. 14; col 18, ll. 58-67); and 
 	responsive to detecting the measured load current being higher than the threshold, connecting, with the control circuit, a second power source to the second power output terminal to provide electrical current thereto (col 4, ll. 8-15; col 5, l. 55 – col 6, l. 30), wherein the second power source has a voltage level lower than the first power source (col 2, ll. 53-57; col 11, ll. 22-26), and 
 	disconnect the second power source from the second power output terminal responsive to detecting the measured load current being below the threshold (col 4, ll. 8-15; col 5, l. 55 – col 6, l. 30: as the second power source compensates for the power/current demand at the second power output terminal 136 as needed, this would imply the disconnection of the second power source when the power/current demand compensation is no longer needed, i.e., when the load current is reduced below the threshold).
  	BUCHER fails to disclose responsive to receiving an external control signal indicating an expected peak load current usage, connect the second power source to the second power output terminal to provide electrical current thereto.
 	WILKERSON discloses responsive to receiving an external control signal (via 303, Figures 3-6) indicating an expected peak load current usage (¶ 0012), connect the second power 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include connecting the second power source responsive to receiving an external control in order to ensure sufficient power/energy for a task (WILKERSON, ¶ 0014, 0019).
 	BUCHER fails to disclose prohibiting the first power source from supplying electrical current to the second power output terminal when the measured load current is higher than the threshold.
 	VELEZ discloses prohibiting the first power source (402, Fig. 4) from supplying electrical current to the second power output terminal (416) when the measured load current (measured at 414) is higher than the threshold (¶ 0052-0054: switch 412 is closed when the current reaches a threshold, wherein the second power source 406 will provide power to the output terminal 416, and the first power source is prohibited from providing power by the diode 410).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include prohibiting the first power source as recited in order to adequately meet peak power requirements of a load while optimizing the weight of the power supply (VELEZ, ¶ 0005-0008).
	Regarding claim 11, BUCHER discloses connecting, with the control circuit, the second power source to the second power output terminal to continuously provide electrical current thereto for a predetermined period of time after detecting the measured load current being higher than the threshold (“predetermined period of time” may be, e.g., based on sensing intervals as 
	Regarding claim 15, BUCHER discloses a voltage level of the first power source is at least twice the voltage level of the second power source (col 2, ll. 53-57; col 11, ll. 22-26).
	Regarding claim 17, BUCHER discloses converting, with a power converter circuit, a first voltage supplied by the first power source to a second voltage, wherein the second voltage is less than a third voltage supplied by the second power source (col 4, ll. 4-15; col 5, ll. 10-29; it is noted the voltages are not defined or described).
Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCHER in view of WILKERSON and VELEZ as applied to claims 1, 2, 6, 8-11, 15 and 17 above, and further in view of JIANG (US 2010/0114235).
	Regarding claim 3, BUCHER as modified by WILKERSON and VELEZ teaches the power supply as applied to claim 1 but fails to disclose a trickle charging circuit as recited. JIANG discloses a trickle charging circuit configured to provide electrical current from the first power source to the second power source (¶ 0136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the trickle charging circuit in order to maintain the charge of the second power source and therefore improve performance of the power supply.
 	Regarding claim 4, BUCHER as modified by WILKERSON, VELEZ, and JIANG teaches a charger current of the trickle charging circuit is determined based in part on a charge capacity of the second power source (JIANG, ¶ 0136). 
Regarding claim 12, BUCHER as modified by WILKERSON, VELEZ, and JIANG teaches providing electrical current from the first power source to the second power source with a trickle charging circuit (JIANG, ¶ 0136).
	Regarding claim 13, BUCHER as modified by WILKERSON, VELEZ, and JIANG teaches a charger current of the trickle charging circuit is determined based in part on a charge capacity of the second power source (JIANG, ¶ 0136). 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11/6/2020, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of reconsideration of VELEZ (cited on IDS filed 11/8/2019). This office action is made non-final in order to present the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        2/13/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 13, 2021